             Case 20-40115-TLS                             Doc 2         Filed 01/24/20 Entered 01/24/20 11:29:21                    Desc Main
                                                                         Document      Page 1 of 7
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )    BK. NO.
 Shelley Marie Parks                                                               )    (Chapter 13)
                                                                                   )
                                                                                   )                          CHAPTER 13 PLAN
                                                                                   )                                AND
                                                                         DEBTOR(S) )                   NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in Rule
3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of Rule
3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls the
amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of security
interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim or
the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by objection to
the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                      Included                    Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received within
the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
 previous payments)
                                     $220 36                                                                                                           $7,920.00
                                                              Total Plan Base Amount: $7,920.00

 The payment shall be withheld from the Debtor’s paycheck:                             Yes                               No

 Employee’s name from whose check the payment is deducted:

 Employer’s name, address, city, state, phone:

 Debtor is paid:                   Monthly                           Twice Monthly     Weekly                Biweekly              Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.


Page 1 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-40115-TLS                             Doc 2     Filed 01/24/20 Entered 01/24/20 11:29:21                   Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Shelley Marie Parks                                                   Case number

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS,
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS MUST
COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN, THOSE
                MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment.
Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have funds
available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this
plan.

 Creditor’s Names and Full                          Last Four Digits of Account   Date of Next Payment Due           Payment Amount
 Address                                            Number
 -NONE-

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through the
“ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $4,000.00                                        $0.00                                              $4,000.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $90.00                                             $110.00


Page 2 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case 20-40115-TLS                             Doc 2     Filed 01/24/20 Entered 01/24/20 11:29:21                     Desc Main
                                                                     Document      Page 3 of 7
 Debtor                Shelley Marie Parks                                                       Case number


PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the holder
of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that
any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as
a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                           1) Secured Claims to which § 506 Valuation is NOT applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in monthly
                payments as noted below:

             B. Check One
                1)    None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

Page 3 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-40115-TLS                             Doc 2       Filed 01/24/20 Entered 01/24/20 11:29:21                      Desc Main
                                                                       Document      Page 4 of 7
 Debtor                Shelley Marie Parks                                                       Case number


PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and the
                 Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who
                has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all creditors
                scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service specifically stating it
                was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in
                deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and Debtors
of this plan.




                                                                     NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                       OR
       B.   MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE DATE THE PLAN IS
          FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL HANDLE
THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                         CERTIFICATE OF SERVICE
On January 24, 2020, the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United States
mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies on the
CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District
of Nebraska

Page 4 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-40115-TLS                             Doc 2           Filed 01/24/20 Entered 01/24/20 11:29:21                  Desc Main
                                                                           Document      Page 5 of 7
 Debtor                Shelley Marie Parks                                                            Case number


 Dated:       January 24, 2020                                       Debtor(s)

                                                                     By: /s/ Ryan D. Caldwell
                                                                     Ryan D. Caldwell 23149
                                                                     5000 Central Park Drive, Suite 204
                                                                     Lincoln, NE 68504
                                                                     (402) 957-2750
                                                                     (877) 957-2750
                                                                     ryan@caldwell-lawfirm.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and order
of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.

AAMS/Automated Accounts Management                                      Bryan Heart Institute                       Credit Collection Services
Servi                                                                   1600 S. 48th Street                         725 Canton Street
4800 Mills Civic Parkway                                                Lincoln, NE 68506                           Norwood, MA 02062
Suite 202
West Des Moines, IA 50265                                               Bryan Medical Center                        Credit Collections Svc
                                                                        PO Box 6991                                 Po Box 773
Account Liquidation Se                                                  Lincoln, NE 68506-0991                      Needham, MA 02494
304 N Water Street
Decorah, IA 52101                                                       Bryan Medical Center                        Credit Management Services
                                                                        PO box 82557                                PO Box 1512
Afni                                                                    Lincoln, NE 68501                           Grand Island, NE 68802
1310 Martin Luther King Dr
Bloomington, IL 61701                                                   Bryan Medical Center                        Credit One Bank
                                                                        PO box 642013                               PO Box 60500
Allstate                                                                Omaha, NE 68164-8013                        City of Industry, CA 91716-0500
PO Box 660642
Dallas, TX 75266                                                        Caine Weiner                                Credit One Bank
                                                                        Attn: Bankruptcy                            PO Box 98873
AT T Mobility                                                           5805 Sepulveda Blvd                         Las Vegas, NV 89193-8873
PO Box 6416                                                             Sherman Oaks, CA 91411
Carol Stream, IL 60197                                                                                              Culligan of Lincoln
                                                                        Capital Medical Clinic                      4801 Superior Street
Audit Systems Incorporated                                              4701 Normal Blvd.                           Lincoln, NE 68504
3696 Ulmerton Road, Suite 200                                           Lincoln, NE 68506
Clearwater, FL 33762                                                                                                Disney Movie Club
                                                                        Capital One Auto Finance                    North Shore Agency
Auto Credit Center                                                      7933 Preston Rd                             9525 Sweet Valley Drive, Building A
2825 N. 48th Street                                                     Plano, TX 75024                             Cleveland, OH 44125
Lincoln, NE 68504
                                                                        Cars4less                                   Disney Movie Club
Brumbaugh Quandahl                                                      2825 North 48th Street                      PO Box 758
4885 South 118th Street, Suite 100                                      Lincoln, NE 68504                           Neenah, WI 54957
Omaha, NE 68137-2241
                                                                        CHI Health-St. Elizabeth                    DNF Associates
Bryan Health                                                            PO Box 1259                                 2351 N. Forest Road, Suite 110
2222 S. 16th Street                                                     Oaks, PA 19456                              Getzville, NY 14068
Suite 400A
Lincoln, NE 68502                                                       Convergent Outsoucing, Inc                  First Premier Bank
                                                                        Po Box 9004                                 601 S Minnesota Ave
Bryan Health                                                            Renton, WA 98057                            Sioux Falls, SD 57104
2300 S. 16th Street
Lincoln, NE 68502-3780                                                  Credit Acceptance                           First PREMIER Bank
                                                                        25505 West 12 Mile Rd                       Attn: Bankruptcy
Bryan Health                                                            Suite 3000                                  Po Box 5524
PO Box 6759                                                             Southfield, MI 48034                        Sioux Falls, SD 57117
Lincoln, NE 68506-0759


Page 5 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-40115-TLS                             Doc 2       Filed 01/24/20 Entered 01/24/20 11:29:21                          Desc Main
                                                                       Document      Page 6 of 7
 Debtor                Shelley Marie Parks                                                                Case number

Fst Premier                                                          Merchants Preferred Lease Purchase Srv             Progressive Leasing
601 S Minnesota Ave                                                  Attn: Bankruptcy                                   PO Box 413110
Sioux Falls, SD 57104                                                5500 Interstate N Pkwy Ste 350                     Salt Lake City, UT 84141-3110
                                                                     Atlanta, GA 30328
Genesis FS Card Services                                                                                                Radius Global Solutions
PO Box 23039                                                         Midland Funding                                    9550 Regency Square Blvd, #500A
Columbus, GA 31902-3039                                              Attn: Bankruptcy                                   Jacksonville, FL 32225
                                                                     350 Camino De La Reine Ste 100
Genesis FS Card Services                                             San Diego, CA 92108                                Radius Global Solutions
PO Box 4477                                                                                                             PO Box 15118
Beaverton, OR 97076                                                  Nebraska Department of Revenue                     Jacksonville, FL 32239
                                                                     Attn: Bankruptcy Unit
Great Western Bank                                                   PO Box 94818                                       Red D Check Cashing
100 N. Phillips Ave.                                                 Lincoln, NE 68509-4818                             2601 N. 11th Street, #3
Sioux Falls, SD 57104                                                                                                   Lincoln, NE 68521
                                                                     Nebraska Emergency Medicine
Green Cash Loans                                                     PO BOx 81406                                       Shelter Insurance
6170 W. Lake Mead Blvd, #461-2439                                    Lincoln, NE 68501-1406                             1817 W. Broadway
Las Vegas, NV 89108                                                                                                     Columbia, MO 65218
                                                                     Nebraska Emergency Medicine
HMA                                                                  PO Box 808                                         SKO Brenner America
PO Box 22009                                                         Grand Rapids, MI 49518-0808                        PO Box 230
Tempe, AZ 85285                                                                                                         Farmingdale, NY 11735-0230
                                                                     Nebraska Emergency Medicine
Internal Revenue Service                                             PO Box 310457                                      Southwest Credit Systems
PO Box 7346                                                          Des Moines, IA 50331-0457                          4120 International Parkway
Philadelphia, PA 19101-7346                                                                                             Suite 1100
                                                                     Nebraska Furniture Mart                            Carrollton, TX 75007
James Cada                                                           700 S. 72nd Street
1024 K Street                                                        Omaha, NE 68114                                    Southwest Credit Systems, LP
Lincoln, NE 68508                                                                                                       4120 International 1100
                                                                     Pathology Medical Services                         Carrollton, TX 75007
Kansas Counselors, Inc.                                              PO Box 82653
PO Box 14765                                                         Lincoln, NE 68501-2653                             Sprint
Lenexa, KS 66285-4765                                                                                                   PO Box 8077
                                                                     Permanent General Assurance Corp.                  London, KY 40742-8077
Lancaster County Attorney                                            PO Box 305076
575 South 10th Street, 4th Floor                                     Nashville, TN 37230-5076                           Sprint Corp.
Lincoln, NE 68508                                                                                                       6200 Sprint Parkway
                                                                     PGAC                                               Overland Park, KS 66251
Lancaster County Treasurer                                           PO Box 305076
555 South 10th Street, Rm# 102                                       Nashville, TN 37230-5076                           St. Elizabeth Regional Medical Center
Lincoln, NE 68508                                                                                                       3531 Solutions Center
                                                                     Physicians Network                                 Chicago, IL 60677-3005
Lincoln Radiology Group                                              2000 Q Street, Suite 500
PO Box 7239                                                          Lincoln, NE 68503                                  Superior Veternary Care
Loveland, CO 80537-0239                                                                                                 4640 Bair Ave., #100
                                                                     Professional Choice Recovery                       Lincoln, NE 68504
Lincoln Radiology Group                                              1024 K Street
3901 Pine Lake Road                                                  Lincoln, NE 68508                                  Tek-collect Inc
Lincoln, NE 68516                                                                                                       871 Park St
                                                                     Professional Choice Recovery, Inc.                 Columbus, OH 43215
LincOne Federal Credit Union                                         PO Box 5234
PO Box 30659                                                         Lincoln, NE 68505-0234                             TEMPOE
Lincoln, NE 68503-0659                                                                                                  1750 Elm Street, Suite 1200
                                                                     Professional Choice Recovery, Inc.                 Manchester, NH 03104
MedExpress Billing                                                   620 N. 48th Street, Suite 107
ATTN: #17340E                                                        Lincoln, NE 68504                                  The Physician Network
PO Box 14000                                                                                                            2000 Q Street, Suite 500
Belfast, ME 04915                                                    Progressive Insurance                              Lincoln, NE 68503-3610
                                                                     PO Box 31260
                                                                     Tampa, FL 33631

Page 6 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-40115-TLS                             Doc 2       Filed 01/24/20 Entered 01/24/20 11:29:21                     Desc Main
                                                                       Document      Page 7 of 7
 Debtor                Shelley Marie Parks                                                            Case number

Time Warner Cable                                                    U.S. Cellular
PO Box 60074                                                         Dept. 0205                                     Windstream
City of Industry, CA 91716-0074                                      Palatine, IL 60055-0205                        1720 Galleria Blvd.
                                                                                                                    Charlotte, NC 28270
TRS Recovery Services, Inc.                                          United Healthcare Flexible Spending Acco
14141 SW Freeway                                                     PO Box 981178                                  Windstream
Sugar Land, TX 77478                                                 El Paso, TX 79998-1178                         PO Box 9001908
                                                                                                                    Louisville, KY 40290
TRS Recovery Services, Inc.                                          Verizon Wireless
PO Box 60022                                                         Attn: Verizon Bankruptcy                       Winners Circle Auto Center
City of Industry, CA 91716-0022                                      500 Technology Dr, Ste 500                     840 West O Street
                                                                     Weldon Springs, MO 63304                       Lincoln, NE 68528




Page 7 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
